 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 771 
In the House of Representatives, U. S.,

November 29, 2010
 
RESOLUTION 
Supporting the goals and ideals of a National Mesothelioma Awareness Day. 
 
 
Whereas mesothelioma is a terminal, asbestos-related cancer that affects the linings of the lungs, abdomen, heart, or testicles; 
Whereas workers exposed on a daily basis over a long period of time are most at risk, but even short-term exposures can cause the disease and an exposure to asbestos for as little as one month can result in mesothelioma 20–50 years later; 
Whereas asbestos was used in the construction of virtually all office buildings, public schools, and homes built before 1975 and asbestos is still on the United States market in over 3,000 products; 
Whereas there is no known safe level of exposure to asbestos; 
Whereas millions of workers in the United States have been, and continue to be, exposed to dangerous levels of asbestos; 
Whereas the National Institutes of Health reported to Congress in 2006 that mesothelioma is a difficult disease to detect, diagnose, and treat; 
Whereas the National Cancer Institute recognizes a clear need for new agents to improve the outlook for patients with mesothelioma and other asbestos-related diseases; 
Whereas for decades, the need to develop treatments for mesothelioma was overlooked and today, even the best available treatments usually have only a very limited effect and the expected survival time of those diagnosed with the disease is between 8 and 14 months; 
Whereas mesothelioma has claimed the lives of such heroes and public servants as Admiral Elmo Zumwalt, Jr., and Congressman Bruce F. Vento, and a high percentage of today’s mesothelioma victims were exposed to asbestos while serving in the United States Navy; 
Whereas it is believed that many of the firefighters, police officers, and rescue workers from Ground Zero on September 11, 2001, may be at increased risk of contracting mesothelioma in the future; 
Whereas the establishment of a National Mesothelioma Awareness Day would raise public awareness of the disease and of the need to develop treatments and enhance public awareness for it; and 
Whereas cities and localities across the country are recognizing September 26 as Mesothelioma Awareness Day: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of Mesothelioma Awareness Day; and 
(2)urges the President to issue a proclamation calling on the people of the United States, Federal departments and agencies, States, localities, organizations, and media to annually observe a National Mesothelioma Awareness day with appropriate ceremonies and activities. 
 
Lorraine C. Miller,Clerk.
